 THE ANN ARBOR NEWS423Booth Newspapers,Inc.' d/b/a The Ann Arbor NewsandDetroitMailers Union No. 4, InternationalMailers Union(Ind.). Case7-CA-10431April 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn December 28, 1973, Administrative Law JudgeIrvingM. Herman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiledexceptions and a supporting brief, and theRespondent filed an answering brief to the excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions3 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order therecommend-ed Order of the Administrative Law Judge andhereby orders that Booth Newspapers, Inc. d/b/aThe Ann Arbor News, Ann Arbor, Michigan, itsofficers,agents,successors,and assigns, shall take theactionset forth in the said recommended Order.iThe Administrative Law Judge inadvertently captioned the Respon-dent as "The Ann Arbor Press" instead of "The Ann Arbor News."2We hereby correct the following inadvertent errors in the Administra-tiveLaw Judge's Decision: In the first sentence of fn. 47, change "Harper"to "Burch." Under sec.1II,B,3, in the first sentence of par. 8, change"Respondent" to "General Counsel."8We do not adopt, however, the Administrative Law Judge's commentsthat the General Counsel has a greater burden of proof in establishing adiscriminatorymotivation for an employer's failure to promote anemployee, than the General Counsel does in establishing a discriminatorymotivation for an employer's discharge or demotion of an employee. Ineither event, the preponderance of the evidence governs, and in this case thepreponderance of the evidence does not show that Zill was denied full-timeemployment in violation of Sec. 8(aX3) of the Act.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thiscase was tried before me on October3-5, 1973,1 at Detroit,Michigan.The charge was filed by DetroitMailers UnionNo. 4, InternationalMailersUnion (Ind.), herein called theUnion,on June 18 andserved upon Respondent byregisteredmail thesame day. The primaryissues arewhetherRespondent violated Section 8(ax 1) of theNational LaborRelationsAct, asamended(29 U.S.C., Sec.,151et seq.),herein calledthe Act,by interrogating itsemployeesconcerningtheirunion activitiesand bythreatsand promisesof benefitin connectiontherewith; andviolated Section 8(a)(3) of the Act by refusing full-timeemployment to its part-time employee Ricky2 Zill becauseof hisactivities on behalf of the Union.IUpon the entire record,3includingmy observation of thewitnesses,and after due considerationof the briefs filed onbehalfof all parties, I make the following:FINDINGSAND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is a Michigancorporationengaged in thepublicationand distributionof newspapers at variousplaces of business inMichigan,includingAnn Arborwhere it publishesThe Ann Arbor News, the only facilityinvolved herein;that during calendar 1972,a representa-tive period,Respondent had a gross volume of business inexcess of $1 million and held membership in or subscribedto interstate news services,published nationally syndicatedfeatures,and advertised nationally sold products,the grossrevenue from which advertisements exceeded$100,000;that during the same period Respondent received at itsAnn Arbor placeof business,directlyfrom points outsideMichigan,goods and materials valued in excess of$100,000 of which$50,000 worth were delivered to its otherinstallations inMichigan;and that Respondent is an'employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thattheUnionisa labor organization within the meaning ofSection 2(5) of the Act.iAll dates arein 1973 exceptas otherwisestated.2His erroneous designation as Richard in the complaint was amended atthe hearing.8The followingcorrectionsof errors in the transcriptof testimony arehereby orderedfor the purpose of clarification.p 67, 1. 2, "and otherwitnesses"should be "and no other witnesses";p. 70,1.21, "Harper"shouldbe "Burch"; p. 70, I. 22, "Burch" should be "Schweitzer"; p. 220, I. 4,"reduced"should be "increased";and p.220, I. 7, "reduce" should be"increase."210 NLRB No. 63 424DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The Facts1.The Union's selection as bargainingrepresentativeIn the latter part of 1972, the mailroom employees of TheAnn Arbor News started talking about unions, and, aftercontactingother unions, employee Harper contacted theinstant onein December 1972 or January 1973. He and Zillthen engaged in organizing work, including signing up theemployees.This activity occurred in the Company'smailroom and parking lot as well as in Harper's home andvarious restaurants. Following rejection of the Union'sdemand for recognition in February, the Union filed arepresentation petition on February 9 for a unit of all full-time(two) and regular part-time (five) mailroom employ-ees,a totalof seven.4 An election was held April 6,pursuant to stipulation of February 27, and the Union wascertified on April 16.2.The Company'spreelection campaignThe day the Company received the Union'sletterrequesting recognition, Burch asked employee Harper,according to the latter, if he was dissatisfied with his job.Harper responded in the negative, and Burch told himabout the recognition request.Between thatdate and the election, Mailroom ForemanBurchand Plant Manager Schweitzer admittedly took eachunit employee separately into a private room on companytime for the purpose of persuading him to vote against theUnion. They were all asked why they were dissatisfied andwhat Respondent could do to cure their unhappiness, andfrom a list held by Schweitzer they were told how goodtheir working conditions were but if they had problems tosee their foreman rather than union representatives; thattheUnion would not be able to get them any more thanwhat the Company was willing to give, and that the Unioncould not evenguaranteethat existing benefits would becontinued if it represented the employees; that part-timeemployees were excluded from the IMU contract at theCompany's plants in Grand Rapids and Bay City; and thattheCompany's organized units "don't have as good abenefit package as the mailing room employees enjoywithout the union."During the same period Burch himself admittedly talkedto each of the employees, asking why they were dissatis-fied,urging a "no" vote, and stating that "there was a4As of thedate of the hearing thedistributionhad changed to three full-timers andfour part-timers.Harper,however,was no longer among them,having voluntarily left in May because of a personalityclash withthe otherfull-timer thenemployed.He remained on the Union'sbargainingcommittee5Burch testified this occurred in the course of comparing existingmailroom conditions with those prevailingunder the ITUcontract then ineffect forthe typographers6 Although Zill did not advert to anyoneelse's presence in his directexamination,he stated on cross that Harper was there at the time.rGeneral Counsel,recognizing the absenceof anyreferencetoGranddefinite possibility of having more rigid rules if the unionwas voted in," 5 including docking employees for coming inlate or leaving early.Zill,a part-time mailroom assistant, testified on hisexamination-in-chief that in February or March, Burchcalled him to the paper storage room and asked him "whatitwould take to satisfy [him] not to have the union comein," Zill answered that he did not really know, and Burchoffered him $3.50 an hour "if the union was voted down."6Zill's hourly rate at the time was $2. Near the conclusion ofthe hearing, General Counsel introduced a piece of papertorn off a newspaper bundle wrapper containing two rowsof figures which Zill testified were written by Burch on thatoccasion, as follows:2.502.503.002.753.503.00His testimony at this time, however, when asked what thesecond column indicated, was, "that's what he thought hecould get for me. $2.50 is what he thought he could get andhe was going to try to get either $2.75 or $3.00."About 2 weeks later, Zill testified, Burch approached himand asked if he could speak with him. They went to thepaper storage room. Schweitzer was present.Schweitzerasked Zill why he wanted the Union, and Zill replied thathe would thereby improve his position, specifically notingthat he had been trying to get full-time work. Schweitzerpulled a piece of paper from his pocket and told Zill thattheUnion's initiation fee washigh, somewhere around$100, and the dues were at least $10.75 a month.Zill further testified that late in February Burch told himthat when the Union was voted in at the Company's GrandRapids installation it got rid of all the part-time employ-ees.7Harper testifiedto a similar statementby Burch inMarch during one of several conversations he had withBurch in which Grand Rapids was discussed .8 Harper alsotestified thatsometimeinMarch, in the mailroom, Burchtold him that Respondent's Saginawplant had voted todecertify theUnion and were enjoying better workingconditionssince thenthan they had been before, and that,.we have a better deal now, and our deals were going to getbetter." 9Fromtimeto time, according to Harper, Burch wouldread him passages from the Union's bylaws calculated todiscourageinterestin the Union, like the high initiationfees.Harper testified on directexaminationthat on oneoccasion, when hecame in late,Burch told him "that it wasgood to do that now, that whenthe union comes in it willRapids in the complaint,agreed he would seek no specific remedy in thisrespect and relies on such evidence only as supporting a finding ofRespondent's union animus which Respondent concedes.On cross-exanu-nation Zill admitted stating to the Board's investigator that apart from astatement by Burch that if the Union came in he would not "beat [Zell ] upor anything,"no one threatened me regarding the union,or indicatedanything would happen to me because of my being active for the union."8Harper and Burch lunched together two or three times a week anddiscussed the Union constantly while the election was pending.9 It was stipulated at the hearing that there have been "no elections inthe mailroom in Saginaw " THE ANN ARBOR NEWScost me twenty-five minutes off my time card." And once,when Fleming to asked Burch if he could leave 15 or 20minutes early, Burch said he could and added that he had"better . . . take advantage of it now because if the uniongets in you won't be able to do it." Harper's cross-examination in this respect was as follows:Q. (By Mr. Brooks) Mr. Harper, I believe youmade mention of a conversation you had with Mr.Burch in between February and April of 1973 in whichyou were late for work for a few minutes.Iwould liketo establish the context in which that discussion tookplace.Now when you held the discussion with Mr.Burch, pertaining to what the situation might be afterthe union came in, weren't you talking about theconditions of the contract with the union in the pressroom?A.You saywas Italking about that?Q.You and Mr. Burch. Weren't you at the timetalking about the union contracts that do exist?A.We discussed that. I don't know if that wasdiscussed previous.Q.Didn't Mr. Burch indicate to you in connectionwith this particular subject matter that union contractselsewhere provided for employees being paid on anhourly basis and they were paid starting with when theyshowed up for work and until they left work?A.You are saying did he say that to me?Q.Yes, do you recall that.A. I don't recall that. We had perhaps similar but Iwouldn't say he said those exact words.Q.But in effect didn'the discussthe subject withyou?A.Yes, I don't know if it was relevant to thatparticular being late discussion or not.Q.You don't know that it is irrelevant either, doyou?A.No, I don't.Q. Is your testimony the same with respect to yourconversation with Mr. Fleming, when he indicated hewanted to leave early?A.Are you asking me if I think those conversationswere relevant to Mr. Fleming leaving early?Q.Were those conversations with respect to thosecontracts and their requirements at that time?MR. FILLENWARTH: I object until we find out what isin the contracts, and what contracts he is talking about.MR. BROOKS: Any union contract.JUDGE HERMAN: His question is broad enough toembrace any union contract.Q. (By Mr. Brooks) I am asking you whether or notthere was some discussion at that time pertaining to theunion contracts requirements?A.At the time Mr. Fleming requested to leaveearly?Q.Yes.A. I don't believe there was a discussion.Q.You don't believe so?10AlthoughFlermng held the title of assistant foreman and wascontendedby GeneralCounsel to be a statutory supervisor,he was includedon thestipulated eligibilitylist for the electionA. I don't recall.425Burch told Harper on another occasion,Harper testified,thatRespondent knew the men were underpaid, that thiswas partly because of the Government wage controls, butthat he felt that "if the union was voted down [they] wouldbe brought up to standards."At various times during the pendency of the election,according to Harper,Burch interrogated him concerningtheUnion, including the identity of the card signers.Harper replied that he "really [could]n't say." AfterHarper later disclosed to Burch that he was chapelchairman,Burch would ask questions about the Unionincluding why the Union had lost out at other employers.In late March," Harper testified, Burch asked him if hewould speak with him, Schweitzer, and Fleming. Theywent into the"flat room"of the mailroom.Schweitzer saidhe had been shocked, that he had not realized the menwere unhappy and that he would have taken care of thesituation if he had known and if there had not been anyGovernment restrictions.He said his hands were tied nowbecause of the pending election, but that if the Companywere given a chance it would rectify the errors, and theemployees did not need people from Detroit to take care oftheir problems.Around the same period,Harper testified,he saw Burch and Schweitzer call other employees asideand talk to them.Shortly after this, apparently,according to Harper, hetold Burch that he thought Burch had really tried to getpay increases for the men and his lack of success indicatedthat the men would not be better off without the Union, sohe asked Burchto arrangefor him tosee Schweitzer whohe felt had held up the raises. Burch made the appointmentfor him and Harper went to Schweitzer's office to get thefacts "from the horse'smouth." Schweitzer explained againthat the Government had restricted Respondent's freedomof action,asked him "about [his] participation in theunion,"and asked him to realize that Respondent wasworking for the employees just as much as the Union was,and to vote no.Finally,Harper testified to a discussion in the drivers'room among himself,Burch, and Zill, in which Burchasked Zill what he thought was a fair wage,Zillmentioned$2.25 an hour, or $2.50 an hour, somewhere in range," andBurch said he would see what he could do and talk to himlater; that Burch left for a few minutes and returned,saying he could do better than that.Foreman Burch recalled asking Zill in Harper's presencewhat he felt"he should be making as far as monetaryconsideration,"but denied asking what it would take tosatisfy Zill not to have the Union in, or offering Zill $3.50an hour if the Union was voted down, or telling Zill that hecould do betterthan a raiseto $2.25 or $2.50 an hour.Burch admitted on cross-examination that when Zillanswered his question as to the source of Zill's dissatisfac-tion, they discussed the possibility of a raise and "the fullbenefit package that the fulltime employees get," andBurch said, "I will see what I can do." While denying' IHarper placed this conversation in late March or early April. But hethen testified to an apparently subsequent conversation "about a weekbefore the election."The election was held on April 6. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDtelling Zill that Respondent got rid of its part-timers whenthe Union was voted in at Grand Rapids, Burch did testifyto having told Harper that he believed that part-timerswere not coveredby theunion contract at Grand Rapids.12Burch denied any conversation with Harper about theSaginaw plant and, in particular,that he ever told Harperthatworking conditions had improved at Saginaw afterdecertification of theUnion.13He also denied askingHarper who belonged to the Union or had signed cards.And although conceding that his recollection of themeeting among himself,Zill,and Schweitzer was poorbecause the latter had done most of the talking, Burchtestified that Schweitzer did not ask Zill at that time whyhe wanted the Union.On direct examination Schweitzer testified as follows:Q.Now in your conversation with Mr. Harper,what extent, if any, did you promise him there wouldbe more pay and better working conditions if the unionwas voted out?A.There were no promises made whatsoever.Q.To what extent was such a promise made to anyother employee?A.There wereno promises made.Subsequently, but still on direct,in response to the generalquestion as to the contents of their conversation, Schweit-zer testified,"I told him that I could make no promises,therewould be no changes in working conditions whilethis-before the election ...."Schweitzer also testified that he assured the employees intheir conversations that Respondent had no intention ofgetting rid of the part-timers.And he responded, "I don'tbelieve that I did,"in answer to the question whether heasked Harperto describehis unionactivity.During the preelection period Respondent sent threeletters to the employees, two dated March 27 and 28,respectively,over Schweitzer's signature, and the thirddated April 2 and signed by Burch, in substance soliciting"No" votes onthe basisthat the Union's selection asbargaining representative would not be in the employees'"best interests" yet would lead to the incurrence of heavyfinancial obligations-"an impossible burden." 143.Denial of full-time status to Zilla.Operation of themailroomZill has been a part-time employee in Respondent'smailroom at Ann Arbor since June 9, 1971.Full-timersnormally work 7 1/2 hours a day for 5 days aweek whilethe part-timers' normal workweekconsistsof 6 4-hour daysfrom 1 to 5 p.m. The plant operates from Monday throughSaturday from 9 a.m. to 5 p.m. and also publishes a Sundaypaper requiring work from 11:30 p.m. Saturday to 2:30 or3 a.m. Sunday, as a result of which there are seven shifts.12On cross,Burch admitted to the making of a similar statement byeither himself or Schweitzer in their meetings with each of the employees.13He testified that he knew"nothing at all" about the mailroom atSaginaw.14General Counsel does not contend the letters themselves are unlawful.15Burch added,however,that while"spelling is important...the thingthat overrides this would be overall clerical ability, filing properly,typingForeman Burch covers five of these,and the other two arecovered bythe full-timers in rotation.In Burch's absence,either as part of the routine shift changes,or because ofillness,vacation,or other reasons,a full-timer is actingsupervisor over the part-timers and the approximately 20women working as stuffers.Full-timers enjoy certainbenefits not shared by the part-timers,including,inter alia,paid holidays and vacations and sick pay.Full-timersnormally spend their morningsmakingchanges in addressograph plates and in a miscellany ofduties requiring the operation of four machines kept inBurch'soffice as well as the performance of certainmaintenance work on the machines.Most of the preventivemaintenance on the machines in the mailroomproper,including greasing,oiling,cleaning,and adjusting,is alsodone in the morning,as is any corrective maintenanceremaining from the previous night.The pressrun starts at 1:30p.m. Oddcounting, i.e.,adding to or subtracting from the predetermined sizebundles coming from the counter-stacker machine,is doneby the part-time employees although some counting isdone by the full-timers.Normally,however,one of the full-timersmonitors the stacker, unjammingitor correctingothermechanicalproblems that mayarise,while the others"rove," correcting any malfunctioning of theother ma-chinesand directing the part-timers in getting the bundlesout and loading thevehicles.According to Burch, "the three major things" Respon-dentseeks in its full-time employees are mechanicalaptitude,electrical aptitude,and clerical ability, includingspelling.15 One's appearance"is not a big thing but is takenintoaccount," and the abilityto get alongwith otheremployees "is very definitely a factor." The ability tosupervise"isa necessity"because ofthe full-timers'responsibility for theoperation of the mailroom in Burch'sabsence.Although part-timers occasionallymonitor theequipment when the pressesare running and sometimesclean and oil the machines, they do not do any necessaryrepair work or make adjustments. They normally do simplemanual work such as laying outthe wrappers and rollingthe papers in them formailing,stacking loads on the docks,loading themailbags on the trucks,and general cleanupwork. They make the daily trip to thepost office16 andmake deliveries of any skipsor shortages.Their workrequires no mechanical or electricalability and the onlyclericalrequirement is theirability to count.17 In sum,Burch testified, the part-timer'sjob "where he wouldbecome useful to us" can be learned in 2 or 3 days, andpart-time help "is very easily obtained" at Ann Arbor.Full-timers,likepart-timerswho arestraight hourlyemployees, punch the timeclock. And theyreceive premi-um pay for hours workedin excessof 37-1/2 and forSunday work as such. They are paid for the 37-1/2 hours,however, even when theywork less.'swhat you see and typingwhat you read ...16 InMay and June a full-timer made the trip Tuesday mornings.17Their handling of the bottom wrapper and the typing machine merelyrequires the operation of a switch.18Harper was docked for time spent bargaining with Respondent as amember of the Union's negotiating committee.General Counsel disclaimedreliance on this to establish an independent unfair labor practice. THE ANN ARBOR NEWS427b.Zill's union activitiesAs indicated above, Zill and Harper got the employees tosign unioncards. They also conductedorganizing meet-ings,andHarper became chapel chairman and Zillsecretary-treasurer.Zillhas also been on the Union'sbargaining committeesincethebeginning of contractnegotiations inMay. Zill succeeded Harper as chapelchairmanwhen the latter quit Respondent's employmentaboutMay 19, and management was so informed at abargaining session laterthat month.c.The filling of full-time vacancies(1)Policy or practice prior to Harper's departureZill testified it was company policy to fill a full-timevacancy with the senior part-timer desiring the job.19 To"the best of [Harper's] recollection,"only "some" of thefull-timers hired during his tenure"came through the ranksand some were hired off the street."By "through theranks,"hemeantmerely that they had had "someconnectionwith the Company previously."ThomasWicks'20 "recollection"was that"the majority"of full-timers hired during his tenure had "at one time" beenemployed"some place in the[Booth] chain,"and that"approximately five" had come up"from the mailing roomas parttime employees."Wicks testified,however, that apart-tuner"automatically"became full-time,i.e.,entitledto such fringe benefits as"vacation pay,paid holidays,double time on Sunday,hospitalization,jury call, etcetera,"when he worked 27 or 28 hours a week for 6months,and that Burch had told him this when heconferred such status on him.21He qualified this on cross-examination by acknowledging that he was "an excep-tion"; that he thought the Company had given him thefringe benefits"partially because they were pleased withthe work that[he] had been doing,"which covered "a widevariety of jobs" extending"not only in the mailroom butalso in the circulation department";and that he had"observe[d] that those who did not do outstanding jobsdidn't receive quite as many advantages in this respect."He also conceded that unlike the employees working 371 /2 hours he was strictly on an hourly basis.22And whilehe thought that the"approximately five" who came fromthe part-time ranks actually got 37 1/2-hour jobs,he couldname only two who could fit this category, Harper andTerryLittlejohn.The latter,however, did not become afull-timer directly from a part-time job but only after anintervening3-yeartour of Navy duty in which he had19At the time of Harper's resignation the senior part-tuner was BobMalcolm.The recorddoes not indicate whether Malcolm was interested inthe job.29A mailroom employee for 6 years prior to his resignation in 1971.21By that time he had had some college courses eventually leading to adegree in industrial technology.asHe did not take the "intelligence"test which, as notedinfra,is given toall full-time applicants.ssHarper quit in August 1969 because of a personality clash withLittlejohnwho had been hired full-time in January of that year. WhenLittlejohnquit 3 months later,Harper was rehired after Respondentadvertised the job InFebruary1971, however, he requested to revert topart-time work so that he could return to school.A year later he reappliedfor a full-time opening,and because of his previous experience and theattained an electrician's rating,and an additional 6 monthsin private industry in electrical and furnace repair work.According to Burch, Respondent's policy is to considerinterested part-timers along with other applicants, butapart from Harper other part-timers who have asked forfull-time jobs have been rejected as not qualified althoughperforming their part-time work satisfactorily; Harper wasthe only full-timer ever hired directly from part-time workin the mailroom,and this occurred in 1968 in a tight labormarket with only three or four responses to the advertise-ment and because Burch knew him to be personable,congenial,and possessing good work habits and, hethought,mechanical aptitude.23 Burch also testified that onall but one of the approximately dozen occasions on whichfull-time vacancies have been filled since he becameforeman in 1967 newspaper ads were placed in a search forapplicants,and the single time this procedure was notfollowed was with the most recent hire(Dorow)becausesuch hire occurredonly 4to 5 weeks after the appearanceof the last ad.24Harper testified he did not "believe" he had beenrequired to file a new application when he became a full-timer in 1968 after 2 years as a part-timer,but his writtenapplication is in the record.Harper admitted taking an"intelligence"test.This test,designated"Personnel Classi-fication Test," is administered to all full-time applicants.(2) Filling of vacancies upon Harper's departureZill was hired in June 1971 at $1.75 an hour, and raisedin November 1971 to $2, in June 1972 to $2.10,and in June1973 to $2.25.25Zill, who admittedly could not operate a typewriter whenhe came to Respondent in 1971,according to hisapplication, first inquired about a full-time job in themailroom sometime in 197228 when he made known hisinterest to Assistant Foreman Fleming.27He talked toFleming aboutit"probablyhalf a dozen times" in 1972and possibly 1973. About February or March 1973, hetestified, he mentioned his desire for the first time to Burchand renewed his request"at least three times,"betweenthen and April,Burch being noncommittal.He testifiedlater that he "[did not] believe" any of these requestsoccurred subsequent to the Union's appearance other thanthe occasion when Harper quit.According to Zill, Burch approached him about a weekafter Harper quit and "offered me the job, said would youlike the job?" Zill answered affirmatively and Burch saidhe would "see if it was all right with Mr. Schweitzer." Thenext day Burch called Zill into his office and told him he didCompany's satisfactionwith his work he was selected over the otherapplicants who had responded to the ad.24Dorow,who had had II years'experience in the mailroom of apunting fine,was hired to replace Mayne,one of the two whose hire overZill in June precipitated the instant charge.Mayne had soon been foundwanting and was fired.25Burch testified that such raises were automatic,merely indicatingsatisfactory performance as a part-timer,the alternative being disnussal.26His recollection of dates washazy.He thought it was "close to a yearnow, if not more . . . [p]ossibly in March of'72." The hearing, as noted,was in October 1973.27Around June 1972 Zill also applied for a full-time apprenticeship inthe pressroom but was turned down. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDnot get the job but that if he wanted to he could apply for itwiththe other applicants.28 Zill filed by mail a resume ofhis work experience.29 Some timethereafter, Zill was calledto the office of Bruce Moore who handles personnelmattersfor Respondent 30 Moore asked him if he knewhow to operate and repair the machines in the mailroom.Zill replied that he could operate and repair those in themailroomproper but that although he knew how to operatethemachinesin Burch's office, he could not repair those.Moore gave Zill an application which Zill completed athome and left on Moore's secretary's desk in herabsence 31His testimony on direct examination in thisconnectionwas asfollows:Q.A.Q.A.Q.tion?(By Mr. Fischer) Who gave you the application?BruceMoore did.Where was that?That was in his office.Did you ever fill out or make out the applica-A.Yes, I did.Q.Where was that?A. I made it out at home.Q.What did you do with it when you made it outat home?A.Returned it to the secretary's desk.Q.What secretary?A.Bruce Moore's secretary.Q.When?A. June 10th.Q.June what?A.June 10th, I think.Q.Did you keep a copy of it?A. I did not have a copy.Q.Now subsequent to your handing in yourapplication-JUDGE HERMAN: Did you say you handed in thisapplication on June 10th?THE WITNESS: It may not have been the 10th but itwas in June.Q. (By Mr. Fischer) Now subsequent to yourhanding inthe applicationand mailing inthe resumedid anyone frommanagementdiscuss your employ-ment as a full time mailingroom employee?A.No.Q.Did you ever hear anythingfrom management?A.Yes, I did.Q.When was the firsttime afteryou turned in theapplication and mailed inthe resume?A. It was on my way to work.28Respondent ran the following advertisement from May 16 to June 5:MAIL ROOM ASSISTANTNeeded ... person with mechanicalability,for machine and conveyoroperation and maintenance in our modern mall room.The personselected will also have some clerical duties,including addressographoperation.Excellentworking conditions and the latest in fringebenefits.Interviews by appointment only Send work resume includingaddress and phone number to Box 113,The Ann Arbor News.29The resume reflects poor spelling and typing.30Again Zill's recollection of dates was extremely vague He placed thisas occurring in late June or earlyJuly buttestified to a subsequentconversation,infra,withMooreearlyin June;and on cross-examination hefixed the date of his visit to Moore's office as June 2 or 3.Q.About when?A. In June of '73.Q.Who said anything to you about it?A.Bruce Moore did.Q.Where was this?A.He was sitting by the driveway coming into theAnn Arbor News.Q. In his car?A.No, there is a planter area and he was sitting onthe edge of that.Q.Was anyone else present?A.No.Q.And will you tell the court what Mr. Moore saidand what, if anything, you responded to what he said?A.He said I didn't get the job, and since I hadn'tbeen there for the last few days, that's why they hadn'tcontacted me before.Q.And would you tell the court what happened,why you weren't there the three days previously?A. I received a speeding ticket and spent the timein jail 32He later testified, still on direct examination, that hisconversation with Moore in the driveway occurred "abouttwoweeks [after]" his return to work the Mondayfollowing his incarceration33 (which, as he testified oncross,was June 11), and that hisinitialinformation from"management" about the filling of the vacancy wassupplied by Burch on the day of his return.In fact two full-time jobs were filled by the hire ofoutsiders Mayne and Gahagan on June 5 and 6, respective-ly.34 They were chosen from a group of 25 applicants mostof whom were screened out by Moore. Six or seven of theapplicationswere passed on to Burch who ultimatelyinterviewed the two he later decided to hire.35Mayne's application indicated filing and typing experi-ence,and he was highly recommended by two supervisorsinRespondent's circulation department.He was alsothought to have mechanical aptitude based on prior workin a hardware store and his interest in motorcycles andcars.Gahagan had experience and training (includingNavy service) in typing and electronics and had taken acollege course in electricalengineering.Burch denied ever offering Zill the job. He testified thatafter placing the ad in the regular way he remarked to Zillthat he supposed Zill was interested and that when Zillaffirmed that he was, he replied, "Okay, I will see whathappens."When Moore thereafter showed Burch Zill'sresume and asked his opinion, Burch said he would notconsider Zill. One basis for this conclusion, according to31Thisapplication was not offered in evidence.32Hisspeed exceeded100 miles an hour.33Hespent June 6,7, and 8 in jail34The increase in the full-time complemententailed bythe hiring of twomen was ordered by Schweitzer because of Respondent's increasingworkload.35Although Burch was unaware at the time,among those eliminated byMoore was one McKeon, a union man with substantial mailroomexperience,but whose application indicated that he was then earning $221 aweek after having received$211 on his last previousjob, and that theminimum salary he would now consider was $200. Respondent's rate was$160 THE ANN ARBOR NEWS429Burch, was his belief that Zill was not "capable of runningthe room, or handling the necessary supervisory responsi-bilities that are placed on these fellows in my absence." Inthis connection, he testified, Zill "seemed to find it easy tosit and do nothing, and be in another part of the buildingand so forth when there was work to be done."36 Thisincluded "at least eight or ten" occasions of visiting themen inthe pressroom, wandering off to the lunchroom,talking to the cashier or "merely standing in the mailroomtalking to a couple of young gals that we had inserting,stuffers." Some of these would last but a few minutes whileothers were more protracted. Sometimes he would disap-pear altogether for as long as 15 or 20 minutes at a time.Burch also felt that the quality of Zill's work was not all itshould have been, that he was frequently "somewhatsloppy in his work habits and . . . inattentive to details ofthework." Nor did Burch feel that Zill had sufficientelectrical and mechanical aptitude although he could recallno specific incident preceding his rejection of Zill to justifythis appraisal.37 Burch testified he discussed the aboveshortcomings with Zill on 15 to 20 occasions prior to Junebut never gave him a written warning or disciplinary slip.After denying that he ever gave any employee a writtenwarning he admitted, when confronted with such a slip, tohaving given it to Harper in 1970, also recalled havinggiven one to another employee, and added that those werethe only two occasions he had done so and they involved"extreme circumstances," Harper's reprimand having beengiven for reporting late for work 12 days the previousmonth.Zill testified on direct examination that he had neverbeen disciplined or criticized in respect to his operation ormaintenance of the machinery or otherwise regarding hiswork before filing his application for the full-time job savefor being told "once" 38 to cease talking to the girl runningthe cash register. According to Zill, he spoke to the girl"only [to get] change from her" while paying for certainpersonal classified ads he placed in the paper. However, ondirectexamination in rebuttal his testimony was asfollows:Q.Was anything said to you on those occasionsyou were there paying your bill and receiving thereceipt from the cashier?A.No.Q.Was anything said to you when you returned toyour jobsite,or your working area, when you returnedfrom the cashier?A.No.And on cross, he testified:Q. (By Mr. Brooks) Have you gone to the cashier'soffice and talked to Joann Downing?A.She was there.Q.And talked with Joann Downing on occasionswhen you were not participating in official business?A.Yes.36Other part-timerswere alsoguilty of thisbut to a lesser degree,accordingto Burch.37Zilladmitted to using his penknife to hold open the switch of one ofthe machines,"probably" adangerous procedure,but this happened afterQ.You were friendly with her, weren't you?A. I know her. She is not an enemy.MR. BROOKS:Thank you. Nothing further.MR. FISCHER: Okay.JUDGE HERMAN: Were these occasions that weren'tofficial business something other than your getting thecash receipts?THE WITNESS:Iwas getting change-Iwas gettingchange for a dollar.JUDGE HERMAN: Did you ever have any conversa-tions with her, purely personal in nature, apart fromgetting change?THE WITNESS: No, sir.JUDGE HERMAN: Any further interrogation?MR. FISCHER: No.Q. (By Mr. Brooks) Are you aware you had somany conversations with her of a personal nature it wasnecessary for her supervisor to talk to Mr. Burch?A. I amawarethat he talked to her.Q.Did Mr.Burchtalk to you about thesituation?A.Yes, he did.Q.Did you indicate you would improve yourconduct?A.Yes, I did.MR. FISCHER: When was that?THE WITNESS: I don't remember.MR. FISCHER: With respect to the date they refusedyou fulltime employment?Before or after?THE WITNESS:Before.On his initial cross-examination he admitted havingsuffered the loss of regular overtime work driving the mailtruck as a result of his speeding ticket and his priorinvolvement in an accident.During his regular hours, according to Zill, i.e., from 1 to5 p.m., he worked alongside the full-timers, operated thesame equipment(including all the equipment in the office),and performed the same functions,although he concededthat he did not do as much typing and that thefull-timersspent an hour or an hour and a half more in the office thanhe did. He also testified that he worked there somemornings,"filling in as a fulltime employee."And heoccasionally received, together with other part-timers,instruction from Harper on the use of the machines. Thislast, according to Burch,was at the cost of the part-timers'regular work and he ordered it stopped.Burch also testifiedthat the addressograph machine was the only one in hisoffice that Zill ever operated, and that Zill never madechanges on addressograph plates for carrier bundles ormade up plates for mailing wrappers or set the controls oneven that machine for its various operations.In an announced effort to show the confidence Respon-dent reposed in Zill's ability, General Counsel sought toelicit from Zill testimony that he had been assigned some"job with respect to teaching [Mayne and Gahagan] thebusiness." The testimony went as follows:Q.Do you know of your personal knowledge withhis rejection for the full-time job38He placed this as "probably"in July (which would have been after hisrejection) but was uncertain. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to the two new employees were you assignedany job with respect to teaching them the business?A.Not directly.Q.Were you indirectly? Yes, or no?A.Well, yes.Q.But whom?A.By Mr. Burch.Q.What did Mr. Burch tell you and when inconnection with that subject?A. I was showing Jack how to count.Q.Who is Jack?A. Jack Gahagan, the second man who wasemployed, how to count.Q.What do you mean how to count?A.How to countnewspapers.Q.Do they countnewspapersdifferently than theycount sheep?A.No.JUDGEHERMAN:Isthere something special incounting newspapers?The way youdescribe it, theremust be.THE WrrNEss: There is a knack in knowing how tosplit the bundles, and how to keep a head, and there aresomedifferent things that need to be shown.Q. (By Mr.Fischer)Is that what you had in mindyou were showing the new employees?A.Yes.Q.What happened on thatoccasion?A.Everettwalked up and said okay. In otherwords, it seemed to me hedidn'twant me he didn'twant me to do it,or didn't think I was competent andtold me not to do it.MR. BROOKS:Imove to strike the response wherethe witness started it seemed to me.JUDGE HERMAN: It may be stricken.Q. (By Mr. Fischer) Tell me this on any otheroccasion did any one from management indicate to youthey wanted you to show or help these new employees,these two full time mail room employees?A.No.B.Concluding Findings1.Generalnot entirely accepted the fallbackcontention,the result Ihave reachedsomewhat parallels it.2.The 8(ax 1) allegationsBurch's and Schweitzer's own testimony leaves no doubt,inmyopinion,thatRespondent has violated Section8(axl) in respect to at least some of the conductcomplainedof.Theiradmittedsystematicand repeatedinterrogationof all the unit employees during thependencyof the election,39 their solicitation of information as to thesources of the employees'dissatisfactionand what could bedone to remedythem,and their invitation to the employeesin this context to see their foreman rather than unionrepresentatives because theUnion couldnot even guaran-tee the continuation of existing benefits if it were selectedas bargaining representative (which at once establishes animplied promiseof benefitand a warningof the futility ofchoosingtheUnionin the approaching election), allconstitute violationsof Section8(axl) which I view asneither"borderline"nor "technical."40 The implied prom-ise assumed greater explicitness in Schweitzer's admittedstatement to Zill that he "could make no promises, therewould be nochanges in working conditions while this-be-fore the election ...."Additionalviolations establishedby the evidenceinclud-ed:(1)Burch's statements thatcurrent practice would bechangedso as todock employeesfor reporting late orleaving early if the Union were voted in.It is of coursesettled thatsuch threats contravene Section 8(axl).FalconTank Corp.,194NLRB 333. And whileIagree withRespondent that the evidence indicates that Burch referredto the ITU contractwhen making the statements it doesnot follow thatthe statements merely "constituted non-coercive speculationconcerningterms whichmight flowfrom the union contract covering themail room" (br., p. 6).In the first place,the contextual linesmay not be narrowlylimited to the particulardiscussionsinvolved but properlyembraceallof the surrounding activity including theclearlyunlawfulconduct above described. Moreover, theBoard hasfound violative an employer'sreference toharsher working conditions at one of its unionized plantseven without specificallylinking the referenceto the plantin dispute.Thus, inThe Hertz Corporation,195 NLRB 96,104:Conceding it "clearly communicated"to the employeesitsopposition to the Union (br., p. 3), Respondent urgesthat its conduct did not violate Section 8(axl), with thefallback contention that"[a ]t best, borderline,technicalviolationsof the Actoccurred,"providing an insufficientpredicate for an 8(aX3) finding(br., p. 12).While I haveasEven were I to discredit-which I do not-Harper's testimonyconcerning his interrogationsby Burch andSchweitzer as to his and otheremployees'union viewsand activity,the result would be the same.I fail toperceive the legal significanceofRespondent's attempteddistinctionbetween askingan employee why he is unhappy withhis working conditionsand askingwhy he wantsa union(br., p. 8). Similarly, asking why he isdissatisfiedor why he wants the Union inthemidst of an organizingcampaign puts the employee in the same position as if he were askedwhether he wants theUnion.Respondent's reliance on the Board's smallplant rule in this connection(br., p. 8) to showRespondent had no need toinquire as to theidentity ofthe union adherents ignores the anticipatedRegarding Shafer's statements on November24 that,with aunion at the Dallas station, the employees therewere required by management to work harder,includ-ing the requirement of washing cars twice,it is ouropinion that the implication was clear that this waseffect of such inquiry on the employees who, as far as the record shows,were unaware of the extent of Respondent's knowledge.40Cf.Birdsall Construction Company,198 NLRB No. 20,enfd.487 F.2d288 (C.A. 5, 1973);King Chrysler-Plymouth,Inc.,174NLRB 531;Eagle-Picher Industries,Inc.,171 NLRB 293, 299-300;Reliance Electric Company,191NLRB 44,46, enfd.457 F.2d 503(C.A. 6, 1972). "The question is notonly what the employer intended to imply but also what the employeescould reasonably have inferred."N.LR.B.v. Kaiser Agricultural Chemicals,473 F.2d 374 (C.A. 5, 1973).1do not readCoverall Rental Service, Inc.,205NLRB No. 140,cited by Respondent,as detracting from the force of theforegoing authorities. THE ANN ARBOR NEWS431managementpolicy inresponseto unionization.Whiletherewasno express statementthat the foregoingconditions of work at Dallas under a union would beimposed at San Antonio if the latter went union, it wasreasonably clear that the impression was conveyed thatsuch would be the case or, at least, was a goodpossibility. In view of Shafer's statementsas to whatconditions of employment company management hadimposed in a unionized station, the listeners couldreasonably conclude that company management in thesame Company would follow a similar policy in SanAntonio. Certainly this is true since Shafer did not saythat conditions at Dallas did not represent companypolicy or that such policies were not to be expected atSan Antonio in the event of unionization.A fortiori,the employees will reasonably tend to be coercedwhen their plant is mentioned as the prospective subject ofsimilar treatment.And the possession of a contract right toimposesuchtreatmentdoes not prevent the employer fromforbearingto exercise it.(2) Schweitzer's promise to Harper that the employeeswould get a pay raise if they rejected the Union.Respondent's brief (p. 9) urges an utter failure of evidenceto support the allegation. It relies for this purpose upon theprecise languageof paragraph 9(e) of the complaint, to wit,"promised its employees pay raises if they induced fellowemployees to reject the Charging Party as bargainingrepresentative."As I read the evidence, Respondent thusignoresHarper's testimony that Schweitzer told him abouta week before the election-by which time Respondentwell knewof his strong union views 41-that he had notrealizedthat "we were unhappy with our wages," that if hehad known the situation would have been cured, and thatif the Company were given a chance it would rectify thematter.The request to be "given a chance" during anelection campaign can only be and here admittedly was arequestfora negative vote; and conditioning suchrectification, i.e., a pay raise, on that vote was an unlawfulpromiseof benefit, a finding quite consistent with theadmittedconduct found unlawful above. Paragraph 9(e) ofthe complaint is sufficiently broad to encompass thisconductevenif the promise be deemed simply one made toobtain Harper's vote. In addition, however, the paragraphis literally satisfied by Respondent's awarenessof Harper'sinfluenceon the othermembers ofthe bargaining unit.(3)'Burch's promise to Harper thatwageswould beraised iftheUnion lost the election. Again I creditHarper's testimony that Burch said he felt the employees'pay would be brought up to standards if the Union werevoted down. Like Schweitzer's promise it was consistentwith the other 8(axl) conduct found, and its coercive effectwas not lessenedby the qualifying word, "felt." A "feeling"on the part of the man who runs the mailroom and does allthe hiring therefor, and who reports directly to the frontoffice,constitutesmore than the mere "speculation"41And probably of his position as chapel chairman which, according tohis credited testimony,he disclosed to Burch prior to "several"conversa-tions they had in the course of their frequent discussions about the Union.44 Similarly with respect to the alleged threat that part-timers would losetheirjobs if the Union came in based on the alleged reference to such anoccurrence at Grand Rapids,again a matter easily ascertainable from theRespondentarguesit to be (br., p. 10). Nor canit be passedoff as "speaking as one supervisor to another"(ibid )because of the supervisory duties that devolved uponHarper in Burch'sabsence.WhenBurch was presentHarper performed no supervisory duties.He was a rank-and-filemember of the bargainingunitand indeed somuch so that he sat on theunion sideof the bargainingtable in its negotiations with Respondent.I find no merit to the remaining 8(axl) allegations of thecomplaint. I do not credit Zill's testimony that Burch askedhim what it would take to satisfy him not to have theUnion come in and, when he was unable to suggest afigure, offered him $3.50 an hour if the Union was voteddown. Apart from the unlikelihood that Burch would haveoffered him a 75-percentincreasewithout getting anysuggestion at all from Zill as to the amount, the otherevidence bearing on theissue militates against it.Zill's ownsubsequent testimony, adverting to the slip of paper (G.C.Exh. 10) bearing two columns offigureswritten by Burchon that very occasion, was that "$2.50 is what [Burch]thought he could get for me and he was going to try to geteither $2.75 or $3.00." Moreover, Burch's testimony, thatthis occurred in the context of his inquiryas to the sourceof Zill's dissatisfaction, and thaton learning it waspartly amatter ofwageshe only asked Zill what he thought heshould be making and then responded to Zill's request bysaying he wouldsee what hecould do, is confirmed byHarper who testified that it was Zill who mentioned "$2.25an hour, or $2.50an hour, somewherein thatrange."Harper departed from Burch's accountonly in attributingto Burch thestatement,after leaving for afew minutes,that he could improve upon Zill's request.Perceiving noreason why Respondent would have wanted to overcom-pensate Zill, and noting the disparity between Zill's andHarper's testimony concerning the event, I creditBurch'sdenial that he said anything more than that he would seewhat he could do. I do not believe this adds anythingmaterial to the implied promise already found unlawfulsupra.Ido not credit Harper's testimony that Burch told himthatRespondent'smailroomemployeesat Saginaw wereenjoying better working conditions since decertifying theUnion there. In view of the stipulation that there had beenno electionsin the mailroom atSaginaw,I am unable tobelieve thatBurchwould have exposed himself toentrapment in such an obvious lie. He could hardly haveexpected that the chapel chairman would not haveascertained the truth so easily available from the Union.42Finally, paragraphs 9(g) and (h) of the complaintfall notonly because of a completefailureof evidence as to theevents allegedinMay and June but also because the Unionhad been certified in April and conditioningthe allegedthreats on the choice of the Unionas bargainingrepresent-ativewould have madeno senseafter the Union hadalready been chosen.Union. I thereforecredit Burch's testimony that all that was said aboutGrandRapids was that the part-timers were not covered by the contractthere,a statement conforming specifically to the notes Schweitzer used intalking to the employees(G C. Exh.12) which on their face also disclaimany intention to get rid of part-timers. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The denial of a full-time job to ZillDespite the 8(a)(1) conduct found above, and theCompany's knowledge that Zill was one of the twoprincipal union activists, the General Counsel has failed, inmy opinion,to sustainhisburden of establishing anunlawful motivefor Zill's rejection for full-time employ-ment.43This burden is greater in establishing a right toadvancement to a better job than a right merely not to bedischargedordemoted.The difficulty appears wellillustrated by the fact that the only case cited by theCharging Party (br., p. 9)44 deals not with a true promotionbut rather with the loss of a promotion to a job on whichthe employee had already served "satisfactorily" for over 3months.The case thus more closely resembled a demotion.Unlikea discharge,demotion, or other discipline whichmay normally be expected to rest on some failure ofperformance on the employee's present job, satisfactoryperformance on one's current job raises no presumption ofentitlementto promotion, even to fill a vacancy, unless thework involved is the same orunless it isthe employer'spractice so to promote in any event. Neither of theseinferencesmay fairly be drawn from the instant record.The attempt to establish the latter on the basis of Zill'sand Wicks' testimony foundered on the evidence suppliedby Burch, which I credit, that mailroom part-timers get nospecialconsideration, that Harper was the only full-timerduringBurch's tenure to come directly from the ranks ofthe mailroom part-timers, and that even Harper's case wasthe result of special circumstances. Burch's negation of apolicy of promotion from such part-time ranks findsconsiderablesupport in the surrounding evidence includ-ing that furnished by the General Counsel's own witnesses.Harper himself testified that only "some" of the full-timershired while he was there "came through the ranks," and"through the ranks" meant only that they had had "someconnectionwith the company previously." Similarly,Wicks' testimony that most full-timers had "at one time"been employed "some place in the [Booth] chain" falls farshort of supporting Zill's position that it was companypolicy to fill a full-time vacancy with the senior part-timerdesiring the job.And althoughWicks thought that"approximately five" full-timers had come from among themailroom part-timers, the only one he could name besidesHarper was Littlejohn who actually did not become a full-timer until after he had completed 3 years' Navy servicewithan electrician's rating, plus 6months' privateemployment at electrical and furnace repair work, allfollowing his part-time job with Respondent. Finally, themethod employed in filling full-time vacancies-advertis-ing for applicants, reviewing their written applications, andgiving them written classification tests-is scarcely consist-ent with the simplistic approach urged by the GeneralCounsel.43This is not to imply that the General Counsel failed to make out aprima faciecase, as contended by Respondent (br, pp. 15, 19). Noted in thisconnection was the absence of a motion to dismiss at the close of theGeneral Counsel's case-in-chief.44 J W. Mortell Company,168 NLRB 435, 45145Charging Party questions Burch's reference to electrical aptitude,pointing to the absence of such a qualification in the ad But the genericterm,"mechanical," in connection with operation and maintenance ofelectricallypowered machines,iscertainlybroad enough to embraceHence the General Counsel's effort to demonstrate theequivalence of the workor at leastZill's experience at theperformance of full-time dutiesthat differed from hisnormal type of work. In respect to the similarity of thework a short answer might be that the history of filling full-time vacancies would doubtless have more closely approxi-mated Zill's policy of promoting from within had thesimilarityattainedthe degreealleged.The evidence recitedabove shows in fact that the jobs,as suggestedby theirdifferentmethods of compensation, were substantiallydiscrete, differing both in kind and degree.Respondent's "threemajor"desires in its full-timeemployees, according to Burch's credited testimony, aremechanical aptitude, electrical aptitude, and clerical abilityencompassingfiling,typing,and, to a lesser extent,spelling. This is borne out by the need for these employeesto operate and maintain machines that are electricallycontrolled, including addressograph work. As applicantswere advised in the advertisement appearing in the record,Respondent required a person with "mechanical ability,formachine and conveyor operation and maintenance .. .will also have some clerical duties, including addressesgraph operation." 45 None of these skills is a prerequisite toobtaining a part-time job whoseessentialfunctions areprimarilymanual in nature. Indeed Zill's application forpart-time work specifically stated that he could not operatea typewriter. Nor does the record offer any basis for aninference that he thereafter improved his abilityin respectto the skills sought by Respondentin its full-timeemployees.Zill's resume, submitted in connection with hisapplication for the full-time job, is a poor sample both oftyping and of spelling.To the extent that full-timers and part-timers performedparallel functions this was more a matter of the formerdoing the work of the latter rather than vice versa. ThatZill, like other part-timers, operated some of the machines,or may even have performed some operations on all of themachines, did not necessarily qualify him for a full-timejob with attendant responsibility for the operation andmaintenance of the machines. Zill acknowledged havingadmitted to Moore that he could not repair the machines inBurch's office, the peculiar domain of the full-timers. Andalthough he claimed to have operated those machines therecord indicates that the virtual extent of such operationwas the instructions he and other part-timers received fromHarper contrary to Burch's orders.Another essential area in which Zill was found lackingwas that involving supervisory ability.46 I credit Burch'stestimony that Zill dallied and strayed from his job onnumerous occasions beyond the one he admitted to in hisexamination-in-chief. On cross-examination of his rebuttaltestimony, Zill admitted that his excessive conversationswith the cashier led to her supervisor's complaining toelectrical skills, whichrepresent but a specifictype ofmechanicalability.Supervisory abilitywas also unmentionedin the ad, yet undeniablyconstituteda significantfactor Seeinfra46Although such ability is not normallya factor in assessing thequalificationsof a statutory employee, the job herein question required itbecause ofthe responsibilityvested in the full-timers for the functioning ofthe mailroom in Burch's absence on a regular basis due to the arrangementof the shifts.Cf.Nassau and Suffolk Contractors'Association,Inc,118NLRB 174 THE ANNARBOR NEWS433Burch who in turn obtained a promise from Zill that he"would improve[his] conduct."Some of the time thuswasted was spent with the young female stuffers whowould have been among those coming under his supervi-sion had he gained a full-time job. The contention thatRespondent's failure ever to give Zill a written warning ortake other disciplinary action against him belies anyassertedmisconduct by Zill,or at least Respondent'sdissatisfactionwith him,overlooks,first,Zill's admissionthat he agreed to improve his conduct,and second,that theconduct was more tolerable in a part-timer than in a full-timer.47Finally, two incidents occurring after Zill's rejection, andthus obviously not relied on as a basis therefor, tendnevertheless to support Respondent's judgment resting ontheother evidence noted above that Zill lacked thequalities itwanted in a full-time employee,and hencenegate the contention advanced in his behalf that Respon-dent'sdissatisfactionwith him was a mere pretextmanufactured out of the whole cloth.First,he admitted hisarrest and imprisonment for speeding over 100 miles anhour and that he had been deprived of regular overtimework driving Respondent'smail truck in consequence ofthat and his prior involvement in an accident. Second, headmitted the dangerous nature of his use of his pocketknife to hold down the switch of a machine.48Respondent contends that hiring people without evenZill's experience and indeed completely lacking in mail-room experience demonstrates an improper motive. Butmailroom experience of itself,particularly where the jobsdiffer in nature, does not necessarily help an applicant. Anemployer may regard aptitude without specific experienceto be preferable to the kind of experience offered by thepart-timerAnd where,as here,the employer relies onrelated experience and the character of the recommenda-tions accompanying an application,as with Mayne andGahagan,itcannot be said that asserting such preferenceamounts to a pretext to cover an unlawful motive.Nor didBurch,as contended,act inconsistently by offering Zill thejob only to renege when his superiors shunned the choicebecause of Zill's union activity.I credit Burch's testimony,contrary to Zill's, that he did not offer Zill the job whenHarper quit.Indeed such an offer would have beeninconsistentwith his reaction to Zill's prior requests4947Contrary to General Counsel and Charging Party, Harper's credibilityin this connection does not suffer from his contradictionof his initialtestimony that he never gave written warnings to anyoneWhen hisrecollection was refreshed on cross-examination as to the warning slip hegaveHarper, he explained the extraordinary circumstances that impelledsuch unusual action and volunteered the information that he had also givenone to another employee in no way related to this proceeding Also notedhere is the fact that Harper's work record introduced into evidence byRespondent reflects thewarning on its face48His later testimony in rebuttal that Fleming had once done somethingsimilar without criticism does not helpZill's case since,apart from any otherconsideration, it does not appear that any superior of Fleming's was awareof it49Zillwas inconsistent in first testifying that between March and Aprilhe had renewed his initial request (made inMarch) "at least threetimes,"and later testifying that none of these requests occurred after the Union'sappearance50Zill's account of filing his application and notification of its rejectionprovides additionalinsightsinto the entire transaction, but tending mainlyto confuse He first testified to having filed on June 10, which then became"June10th, I think " June 10 was a Sunday So it was probably on the 9thwhich admittedly had never been especially encouraging.Besides, Burch's 8(a)(1) conduct hardly squares with hisbeing Zill's benefactor as distinguished from the villainsabove him.As for the contention that Respondent never gave Zill areason for rejecting him, there was no evidence that he everasked for a reason. His own testimony was that whenBurch, speaking for "management," told him of therejection he simply said, "Well okay."50In all the circumstances, I find the evidence insufficientto establish that Zill, who had also been rebuffed in hisattempt to obtain a full-time pressroom apprenticeshipprior to the advent of the Union, was denied a full-time jobin the mailroom because of his union activity.To the extent I have credited Burch I have not ignoredthe embellishments in some of his testimony.51 The factsrecited above, however, show numerousinconsistenciesbetween Zill and Harper and internally in the testimony ofeach. I have accepted neither the General Counsel's claimofHarper's impartiality52 nor Respondent's claim ofBurch's total candor, and have found Zill, whose testimonyat various points was vague and confusing, less impressivethan either as a witness. As far as possible, and as thefactual recital indicates, I have resolved eachtestimonialconflict on the basis of objective considerations. Insofar asIhave been unable to do this my determinations haverested on my observation of the witnesses' demeanor in thecontext.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(l) of the Actby coercively interrogating its employees concerning theirunion activities and those of their fellows, solicitinggrievances from its employees and impliedly promising torectify them,warning its employees of the futility ofchoosing the Union to represent them, promising a payraise if the Union were defeated, and threatening itsemployees with reprisals for selecting the Union.(immediately following his incarceration) orMonday, the 11th, as hetestified on cross, ineither eventseveral daysafter thejobshad been filled.But hehad received the application,he testified,on June 2 or 3 (probablyJune 2). He evidentlytook his time about filing because he was at work onJune 4 and 5In fact,on the latter date he saw Mayne there withoutrealizing the significanceof the eventMoreover,he testified,itwas on hisway intowork(presumably the 9th or i Ith) thathe was informed of hisrejection by Moore who was sitting in the driveway, but he latertestifiedthat his conversationwith Moore occurredsome 2 weeks thereafter, and healso testifiedthat it was Burch who reported the news of his rejection onbehalf of "management"51 I have noted,inter aha,hispurportedreliance on a threatby Flemingto quit if Zillgot thejob Burchtestified,however,that this alleged threatcamewhenhe toldFlemingthatRespondenthad receiveda resume fromZillBut by thattime,according to Burch himself,he had already toldMoore (immediatelyupon learning from Moore that the resume had comein) that he did not want Zill52General Counsel'sargument(br, p 5)that Harper's departure fromRespondent's employ shows he "has no possibleinterest or bias for oragainst Zill or theRespondent" can only be characterizedas disingenuousin view of Harper's retentionon the Union's bargaining committee. 434DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices affect commerce20 days from the date of this Order, what stepsRespondentwithin the meaning of Section 2(6) and (7) of the Act.has taken to comply herewith.5.Respondent did not violate the Act by telling itsIT Is FURTHERORDEREDthat the complaint be dismissedemployees that its Saginaw employees were enjoying betterinsofaras it alleges violationsof the Act not specificallyworking conditions after decertifying theUnion, byfound.threatening that part-timers would lose their jobs if theUnion were voted in, by asking Zill what it would take tosatisfy him not to have the Union and offering him $3.50an hour if the Union were voted down, by any allegedconduct in May and June, or by the denial of a full-timejob to Zill.REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease anddesist therefrom and from any like or relatedconduct, and to post theusual notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER53Respondent, Booth Newspapers, Inc. d/b/a The AnnArbor News, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating any of its employees con-cerning their union activities or those of their fellows.(b) Soliciting grievances from any of its employees with apromise, express or implied, to remedy them.(c)Warning any of its employees of the futility ofchoosingDetroitMailersUnion No. 4, InternationalMailers Union (Ind.), or any other labor organization torepresent them.(d) Promising any of its employees a pay raise or otherbenefit for the defeat of the Union or any other labororganization.(e)Threatening any of its employees with reprisals forselectingtheUnion or any other labor organization.(f)In any like or related manner, interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Ann Arbor, Michigan,copies of the attached notice marked "Appendix." 54Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered,defaced, or covered by any other material.(b) Notify the said Regional Director, in writing, within53 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes.54 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the UnitedStates Court of AppealsEnforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercivelyinterrogateany of ouremployees concerning their union activities or those oftheir fellows.WE WILL NOTsolicit grievancesfrom any of ouremployees with a promise, either express or implied, toremedy suchgrievances.WE WILL NOT warn any of our employees of thefutilityof choosing DetroitMailersUnion No. 4,InternationalMailers Union (Ind.), or any other unionto represent them.WE WILL NOT promise any of our employees a payraise or other benefits for the defeat of the Union orany other labor organization.WE WILL NOT threaten any of our employees withreprisalsfor selectingthe Union or any other labororganization.WE WILL NOT in any like orrelated manner interferewith the right of our employeesto engage in organiza-tional activity or collectivebargainingor torefrainfrom such activities.BOOTH NEWSPAPERS, INC.D/B/A THE ANN ARBORNEWSDatedBy(Representative)(Title)This is an official noticeand mustnot be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.